I agree with the opinion except as to the reasons given for a conclusion *Page 647 
that there was error in the ruling upon evidence, and I agree with that conclusion. The opinion demonstrates the materiality of the evidence if it was admissible. It is our established procedure that in passing upon the exclusion of evidence we ordinarily consider only the objections which were made to it at the trial. Conn. App. Proc., p. 61. The plaintiffs made no objection based on the lack of proof of sufficient circumstances to make the evidence relevant to a determination of the rights of the parties, but did in effect claim that its admission would be in violation of the parol evidence rule. As the opinion holds, the question presented is the construction of the deed given to the plaintiffs and the effect of the evidence would be, not to alter or amplify its provisions, but to determine their meaning. To consider the evidence for such a purpose would not be a violation of the parol evidence rule. Malt by, Inc. v. Associated Realty Co., 114 Conn. 283, 289, 158 A. 548; In re Curtis Castle Arbitration, 64 Conn. 501, 514, 30 A. 769; 2 Jones, Evidence (4th Ed.), p. 824.